DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is in response to communication(s):
RCE filed on 1/10/2022.
RCE filed on 11/30/2020; Amendment filed on 8/20/2021.
Amendment filed on 2/14/2020.
Application filed on 7/21/2017 with priority date of 11/02/2011 based on parent application 13/648883 filed on 10/10/2012 with provisional application 61/554752 filed on 11/2/2011.

The status of the claims is as follows: 
Claims 14-16, 18-20, 22-24 are pending and have been considered below.
Claims 14, 18, and 22 are independent claims.
In the amendment, claims 14, 18, 22-24 have been amended.
Claims 17, 21, 25 have been previously cancelled.

Response to Arguments

	The examiner acknowledges the amendment made to claim 14, 18, 22-24 in the amendment filed on 12/15/2021.

	Applicant’s arguments filed 12/15/2021 have been fully considered but they are directed to newly amended language which is now addressed with new art O’Shaughnessy in a new ground of rejection set forth below.
	





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14-16, 18-20, 22-24 are rejected under 35 U.S.C. 103 as being as being unpatentable over Turner et al. (US Pub 20120157067, hereinafter Turner), in view of Microsoft Office Communicator 2007 R2 – Getting Started Guide (December 2008, hereinafter communicator), O’Shaughnessy et al. (US Pub 20080153427, hereinafter O’Shaughnessy), and Lee (US Pub 20090175425, hereinafter Lee).

Per claim 14, Turner teaches:
A method operable in a mobile device arranged to conduct cellular-based calls
comprising: ([0001, 0019] Fig. 1 shows a user device capable of handling cellular telephony as well as VoIP calls);
	receiving a presence status selection enabling selective blocking of incoming video or voice communication [([0077-0079] Fig. 7 shows at block 710, in response to user setting the status to busy, call manager can automatically select an instant message response to 
	after detecting an incoming video or voice call from a caller, and in response to determining to block any incoming video or voice calls based on the presence status selection, handing off the incoming video or voice call to one of an existing or started instant message conversation of the IM application; ([0077-0079] Fig. 7 shows at block 710, in response to user setting the status to busy, call manager can automatically select an instant message response to be send to the caller at block 740 and 750, and initiate IM application if it’s not already running at block 765 to send the IM message to the caller);
	communicating an instant message text-based communication to the caller acknowledging receipt of the incoming video or voice call and indication that the incoming video or voice call has been unsuccessful; ([0079-0080] an instant message may be provided to the caller at block 750 of Fig. 7 in response to the incoming call, [0016] such as “I am on a call, but I can IM briefly”, or “Call You Back in 10 Minutes” to indicate the receipt of the call, but it was not accepted/successful);
	displaying, in a user interface of the IM application, the instant message conversation of the handed off incoming video or voice call, the instant message conversation including instant message text-based communication indicating that the incoming video or voice call has been unsuccessful. ([0081-0082] an IM session if not already initiated, may be initiated to send the automatically selected instant message to the caller at block 765 of Fig. 7);
	…

	However Turner does not explicitly teach setting presence status of an IM application to block incoming video/voice calls; communicator teaches:
	receiving a presence status selection enabling selective blocking of incoming video or voice communication to an instant messaging (IM) application, … ; (Page 35-36 Fig. 4.2: user can set the presence indicator to “Do Not Disturb”, which would still allow Team access level of “Urgent interruption only”, while blocking persons from Company or lower level access from interrupting you with 
	Communicator and Turner are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Turner before him/her, to modify the teachings of Turner to include the teachings of communicator so that IM status can be used to manage calls. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide the user with an integrated UI where user can choose to make/receive calls over different medium using the same interface without having to switch between different applications, and additionally provide users with ability to use presence status to avoid unwanted interruption.

	Additionally, Turner-Communicator further teaches setting presence status to restrict calls from other users (Communicator Page 83 “Do not Disturb”), but Turner-Communicator do not explicitly teach in response to the presence status change, sending a message to one or more contacts to indicate the latest status); O’Shaughnessy teaches:
	in response to the presence status selection, sending a message to one or more predetermined contacts, the message indicating that call initiation to the mobile device should be restricted; ([0041] in response to a selected presence status, the server 114 sends a message/data of the user’s presence to each of the contacts’ devices that have the user in their list of contacts; [0011, 0013] a user can select the presence status as “do not disturb” where a push to talk call will be automatically rejected, indicating that voice calls should be restricted);
	O’Shaughnessy and Turner-Communicator are analogous art because O’Shaughnessy also teaches presence status in a system with integration of different types of text/voice communication. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of O’Shaughnessy and Turner-Communicator before him/her, to modify the teachings of Turner-Communicator to include the teachings of 

	Additionally Turner-Communicator-O’Shaughnessy do not explicitly teach displaying a voice mail message in the IM application; Lee teaches:
	receiving, by the IM application while the incoming video or voice call is blocked according to the presence status selection, a voice note from the caller, wherein the voice note is recorded by the caller in response to the incoming video or voice call being unsuccessful; and ([0043] Fig. 3 shows at step 314, a voice message may be recorded when the call is diverted to voice mail; [0046, 0049] the recorded message can be linked to the recipient at step 308 and send to the recipient at step 310; where the message can be provided to the user directly, such as sent as an incoming instant message linked to the audio file containing the message);
	displaying, in the user interface of the IM application, an indication of the recorded voice note from the caller. ([0046, 0049] the recorded message can be linked to the recipient at step 308 and send to the recipient at step 310; where the message can be provided to the user directly, such as sent as an incoming instant message linked to the audio file containing the message).
	Lee and Turner-Communicator-O’Shaughnessy are analogous art because Lee also teaches integration of different messaging/phone/video communication venues. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Lee and Turner-Communicator-O’Shaughnessy before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy to include the teachings of Lee so that voice mail can be sent through IM applications. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with ability to track and listen to voice mail messages through different communication method such as IM, email, telephone, and text 

Per claim 15, Turner-Communicator-O’Shaughnessy-Lee further teaches:
The method of claim 14, further comprising:
	enabling a second instant message to be composed; and (Turner [0082] after initiation of the IM session win the caller, the user and the caller may exchange IM message without user having to answer the call);

Although Turner does not explicitly show subsequent message exchanged between the caller and callee, communicator shows message exchanges between two people:
	displaying the second instant message in the user interface of the IM application after the second instant message has been sent to the caller. (communicator Page 41 shows the IM window of Mark Alexieff with Don Hall, where there is at least one message send and displayed by each party of the IM exchange);
	Communicator and Turner-Communicator-O’Shaughnessy-Lee are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Turner-Communicator-O’Shaughnessy-Lee before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy-Lee to include the teachings of communicator so that IM messages exchanged after IM session initiation are sent and displayed in the IM window. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with a displayed message history of the IM message exchange during the session.

Per claim 16, Turner-Communicator-O’Shaughnessy-Lee further teaches:
The method of claim 14, further comprising:
	receiving a third instant message from the caller subsequent to the incoming video or voice call; and (Turner [0082] after initiation of the IM session win the caller, the user and the caller may exchange IM message without user having to answer the call);

Although Turner does not explicitly show subsequent message exchanged between the caller and callee, communicator shows message exchanges between two people:
	displaying the third instant message in the user interface IM application. (communicator Page 41 shows the IM window of Mark Alexieff with Don Hall, where there is at least one message send and displayed by each party of the IM exchange);
	Communicator and Turner-Communicator-O’Shaughnessy-Lee are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Turner-Communicator-O’Shaughnessy-Lee before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy-Lee to include the teachings of communicator so that IM messages exchanged after IM session initiation are sent and displayed in the IM window. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with a displayed message history of the IM message exchange during the session.

Per claim 18, claim 18 is a medium (Turner [0024] Fig. 2 memory 220) claim which contains limitations that are substantially the same as claim 14, and is likewise rejected.

Per claim 19-20, claims 19-20 contains the same limitations as claims 15-16 respectively, and are likewise rejected.

Per claim 22, claim 22 is a device/system claim with processor (Turner [0024] Fig. 2 processing unit 210), memory (Turner [0024] Fig. 2 memory 220), which contains limitations that are substantially the same as claim 14, and is likewise rejected.

Per claim 23-24, claims 23-24 contains the same limitations as claims 15-16 respectively, and are likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Horvitz; Eric J. et al.
US 7844666 B2
Priority assigning system for computer system, assigns priority to electronic information based on degree of classification
Brown; Wendell et al.
US 7224774 B1
Telephone call control method involves establishing verbal-textual communication between caller and user when instant message service is not communicatively coupled to microphone and speaker at user side

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm EST. The examiner can also be reached via fax at 571-270-8794, or via email at 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176              


/ARIEL MERCADO/Primary Examiner, Art Unit 2176